UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 00-31459
                           Summary Calendar



                            CARLA LEMARIE,

                                                Plaintiff-Appellant,


                                VERSUS


                   LONE STAR LIFE INSURANCE COMPANY;
               REASSURE AMERICA LIFE INSURANCE COMPANY,

                                                Defendants-Appellees.




           Appeal from the United States District Court
   For the Eastern District of Louisiana, New Orleans Division
                            (00-CV-570-K)
                             July 9, 2001
Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

      For essentially the reasons stated by the District Court in

its November 6, 2000 Order, we affirm the judgment of the District

Court.

AFFIRMED



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.